                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IDA D., et al.,                                   :
                                                      :
                      Plaintiffs,                     :             CIVIL ACTION
                                                      :             No. 17-5272
                      v.                              :

    PEDRO RIVERA, et al.,                             :

                      Defendants.                     :

June 25, 2019                                                                  Anita B. Brody, J.

                                             Memorandum 1

          Plaintiffs Ida and Richard D., individually and on behalf of their child J.D., and Plaintiff

Cynthia L., individually and on behalf of her child J.R., brought this action against Defendants

Pedro Rivera 2 and the Commonwealth of Pennsylvania Department of Education (collectively,

“PDE”) and Khepera Charter School (“Khepera”) pursuant to the Individuals with Disabilities

Education Act (“IDEA”), 20 U.S.C. § 1400, et seq. On November 19, 2018, I granted in part and

denied in part Plaintiffs’ motion for summary judgment against Khepera and Plaintiffs’ motion

for summary judgment against PDE. Plaintiffs now move for reasonable attorneys’ fees and

costs under the IDEA, 20 U.S.C. § 1415(i)(3)(B)(i)(I), because they prevailed in this action

against Khepera and PDE. Specifically, Plaintiffs seek an award of $151,297.48 in attorneys’

fees 3 and $499.50 in costs. For the reasons set forth below, I will grant Plaintiffs’ Motion for


1
 Because of the many abbreviations referenced in this Memorandum, a glossary of abbreviations is
attached as Appendix A.
2
 Plaintiffs bring suit against Pedro Rivera in his official capacity as the Pennsylvania Secretary of
Education.
3
  Plaintiffs “lodestar,” the number of hours reasonably expended on the litigation multiplied by a
reasonable hourly rate, is $159,260.50. Plaintiffs, however, have applied a voluntary 5% reduction to
their lodestar.
                                                     1
Attorney’s Fees and Costs.

I. BACKGROUND

       A. The IDEA

       Before relaying the facts of this case, a brief overview of the IDEA is necessary. “The

IDEA protects the rights of disabled children by mandating that public educational institutions

identify and effectively educate those children, or pay for their education elsewhere if they

require specialized services that the public institution cannot provide.” P.P. ex rel. Michael P. v.

W. Chester Area Sch. Dist., 585 F.3d 727, 735 (3d Cir. 2009). The IDEA provides that all states

receiving federal education funding must guarantee to all children with disabilities a FAPE. 20

U.S.C. § 1412(a)(1). The IDEA defines a FAPE as special education and related services that:

“(A) have been provided at public expense, under public supervision and direction, and without

charge; (B) meet the standards of the State educational agency; (C) include an appropriate

preschool, elementary school, or secondary school education in the State involved; and

(D) are provided in conformity with the individualized education program . . . .” 20 U.S.C. §

1401(9).

       “The IDEA divides responsibilities for ensuring access to FAPE between State

Educational Agencies (“SEAs”) and Local Educational Agencies (“LEAs”).” Lejeune v.

Khepera Charter Sch., 327 F. Supp. 3d 785, 789 (E.D. Pa. 2018) (citing 20 U.S.C. § 1413). To

receive federal funding under the IDEA, a state must submit a plan to the Secretary of Education

with policies and procedures that ensure that the state is complying with the IDEA and providing

students with a FAPE. 20 U.S.C. § 1412. In turn, the SEA makes funding available to LEAs

that comply with the SEA’s plan under the IDEA. 20 U.S.C. § 1413. “The SEA is responsible

for general supervision of the implementation of the IDEA in the state, while the LEA is



                                                 2
responsible for directly providing educational programming.” Lejeune, 327 F. Supp. 3d at 789

(citation omitted). In Pennsylvania, charter schools are considered LEAs that “assume the duty

to ensure that a FAPE is available to a child with a disability in compliance with IDEA and its

implementing regulations.” 22 Pa. Code § 711.3(a).

        An LEA provides a FAPE to a child with disabilities “by designing and implementing an

individualized instructional program set forth in an Individualized Education [Program] (“IEP”),

which ‘must be reasonably calculated to enable the child to receive meaningful educational

benefits in light of the student’s intellectual potential.’” P.P. ex rel Michael P., 585 F.3d at 729–

30 (quoting Shore Reg’l High Sch. Bd. Of Educ. V. P.S., 381 F.3d 194, 198 (3d Cir. 2004).

However, an SEA may be responsible “to provide special education and related services directly

to children with disabilities residing in the area served by that local educational agency . . . if the

State educational agency determines that the local educational agency . . . is unable to establish

and maintain programs of free appropriate public education.” 20 U.S.C. § 1413(g)(1)(B).

        “To the extent a school district fails to provide a student with a FAPE, a parent may file a

due process complaint on behalf of his or her child, with a subsequent hearing held before an

administrative hearing officer.” G.L. v. Ligonier Valley Sch. Dist. Auth., 802 F.3d 601, 608 (3d

Cir. 2015) (citing 20 U.S.C. §§ 1415(b)(6), (f)(1)(A)). “A party dissatisfied with the result of

that hearing may then file an action in state or federal court.” Id. (citing 20 U.S.C. § 1415(i)(2).

The IDEA, however, encourages parents to resolve their disputes prior to any due process

hearing. See 20 U.S.C. § 1415(e),(f)(1)(B). Before a due process hearing occurs, the IDEA

provides parents with the option of mediation and requires them to participate in a mandatory

resolution session. Id. “In the case that a resolution is reached to resolve the complaint” during

the resolution session, “the parties shall execute a legally binding agreement that is . . .



                                                   3
enforceable in any State court of competent jurisdiction or in a district court of the United

States.” 20 U.S.C. § 1415(f)(1)(B)(iii).

       B. Students J.D. and J.R.

       Both J.D. and J.R. are currently enrolled in Khepera, but they attend Our Lady of

Confidence Day School (“OLC”). Khepera is a charter school that is an LEA within the

meaning of the IDEA. Khepera is experiencing financial difficulties and will not be in existence

beyond June 30, 2019.

       J.D. has been identified as a student with an intellectual disability, speech

communications deficits, and visual-motor deficits, related to a diagnosis of Down Syndrome.

By reason of these disabilities, J.D. is eligible for and in need of special education and related

services pursuant to the IDEA. J.D. began attending Khepera as a kindergarten student during

the 2012-13 school year.

       In 2015, J.D.’s parents, Ida and Richard D., entered into a resolution agreement with

Khepera to resolve their disputes regarding J.D.’s education (“J.D. Agreement”). The J.D.

Agreement was reached in the context of a resolution session provided for under the IDEA. See

20 U.S.C. § 1415(f)(1)(B). Under the J.D. Agreement, Khepera agreed to, in relevant part:

   •   pay J.D.’s tuition and transportation costs at OLC, a private school, for the 2015-2021

       school years;

   •   pay J.D.’s tuition and transportation costs for extended school year (“ESY”) services at a

       private school for the summers of 2016 through 2021; and

   •   deposit $25,000 into a third-party special needs trust established for J.D. and

       administered by The Advocacy Alliance.

       J.R. has also been identified as a student with an intellectual disability and visual-motor


                                                  4
deficits, related to a diagnosis of Down Syndrome. By reason of these disabilities, J.R. is

eligible for and in need of special education and related services pursuant to the IDEA. J.R.

began attending Khepera as a kindergarten student during the 2014-15 school year.

       In 2016, J.R.’s parent, Cynthia L., entered into a resolution agreement with Khepera to

resolve her dispute regarding J.R.’s education (“J.R. Agreement”). The J.R. Agreement was

reached in the context of a resolution session provided for under the IDEA. See 20 U.S.C. §

1415(f)(1)(B). Under the J.R. Agreement, Khepera agreed to, in relevant part:

   •   pay J.R.’s tuition and transportation costs at OLC, a private school, for the 2015-2023

       school years;

   •   pay J.R.’s tuition and transportation costs for ESY services at a private school for the

       summers of 2016 through 2023; and

   •   deposit $10,000 into a third-party special needs trust established for J.R. and

       administered by The Advocacy Alliance.

       Both the J.D. Agreement and the J.R. Agreement (collectively, the “Resolution

Agreements”), allowed the third-party special needs trusts to be used for, among other things,

secondary education instruction, vocational training, and educational evaluations. Additionally,

the Resolution Agreements each stated: “Nothing in this Agreement shall constitute an

acknowledgement by the Charter School that placement at OLC or any alternative educational

setting or approved private school is necessary to provide Student [] with a Free and Appropriate

Education (“FAPE”) or that Student [] could not be appropriately educated in another program or

placement as recommended by the Charter School.” J.A. 406 ¶ 10, 471-72 ¶ 10, ECF No. 50.

The parties also agreed: “The Charter School’s obligation to pay or reimburse the cost of tuition

and/or transportation in accordance with this Agreement shall also cease immediately and


                                                 5
without further notice . . . upon Parent’s withdrawal or removal of Student [] from enrollment at

the Charter School . . . .” Id. at 398 ¶ 1, 464 ¶ 1. Moreover, the parties stipulated: “This

Agreement shall be governed by and construed in accordance with the laws of the

Commonwealth of Pennsylvania and is enforceable in the state or federal courts of Pennsylvania

with jurisdiction.” Id. at 409 ¶ 20, 474 ¶ 20.

        Khepera failed to fulfill its obligations under the Resolution Agreements by failing to pay

the following for each J.D. and J.R:

    •   the full tuition amount for the 2016-17 school year;

    •   any tuition for the 2017-18 school year; and

    •   the remaining $5,000 owed to each student’s special needs trust.

        In 2017, as a result of Khepera’s failures, Plaintiffs filed separate due process complaints

with the Office of Dispute Resolution against Khepera and PDE. Plaintiffs claimed that Khepera

had failed to provide a FAPE to J.D. and J.R. On November 3, 2017, in separate opinions, the

Hearing Officer dismissed Plaintiffs’ cases against PDE for lack of jurisdiction. On December 8,

2017, in separate opinions, the Hearing Officer concluded that Khepera “failed to offer and

provide a FAPE to [J.D and J.R.] and continues to fail to do so.” J.A. 443, 499. For both J.D.

and J.R., the Hearing Officer ordered Khepera to:

    •   pay the tuition it owes to OLC;

    •   deposit $14,300 of compensatory education into each student’s special needs trust, as

        designated by his parent(s), for its failure to provide ESY services in the summers of

        2016 and 2017; 4 and



4
 Because J.D. and J.R. had not received ESY services in the summers of 2016 and 2017, the Hearing
Officer determined that each student was entitled to compensatory education funds in the amount of
$7,150 for each summer. This amount was based on the Hearing Officer’s determination that each
                                                  6
    •   conduct a comprehensive educational re-evaluation of each student.

Khepera failed to comply with the Hearing Officer’s orders awarding relief to Plaintiffs

(“Hearing Officer’s Orders”).

        On June 10, 2017, Plaintiffs’ counsel notified PDE that Khepera was failing to provide a

FAPE to students with disabilities. Pursuant to its general supervisory authority under the IDEA,

PDE, through the Bureau of Special Education, completed a fact-finding investigation

concerning the compensatory education owed to J.D and J.R. On February 22, 2018, the Bureau

of Special Education mailed separate fact-finding reports to J.D.’s parents and J.R.’s parent,

which made $19,300 in compensatory education available for each student, to be administered

through the Pennsylvania Training and Technical Assistance Network (“PaTTAN”). Plaintiffs

were advised that the PaTTAN funds would not be made available until they exhausted other

available third-party special needs funds and that the PaTTAN funds would cease to be available

after J.D. and J.R. turned twenty-one years old.

        In March 2018, PDE, on behalf of Khepera, paid the outstanding tuition owed to OLC for

J.D. and J.R. 5 On March 26, 2018, PDE’s counsel sent a letter to Plaintiffs’ counsel, requesting

that Plaintiffs dismiss all claims against PDE because it had:

    •   paid the balance of each student’s tuition owed to OLC;

    •   made $19,300 in compensatory education available for each student’s benefit; and

    •   would make arrangements to pay a qualified ESY provider for ESY services for the



student had needed ESY services for four hours per day, five days per week, for five and a half weeks for
each summer, and that $65 was the value of each hour of compensatory education owed to J.D. and J.R.
5
 To enable PDE to pay the tuition owed to OLC, the IDEA funds allocated to Khepera for the 2017-2018
school year were reallocated to PDE. Because the amount PDE had to pay to OLC would exceed
Khepera’s IDEA-B grants funds, PDE informed Khepera that it “should not expect to receive any IDEA-
B grant funds from its original allocation.” J.A. 333.
                                                    7
       summer of 2018 for each student, for up to four hours per day, five days per week, for

       five and a half weeks, for up to a total value of $7,150.

The letter instructed Plaintiffs to contact Rebecca Fogle at PaTTAN to seek assistance locating a

qualified ESY provider and to finalize payment of ESY services for the summer of 2018. On

March 28, 2018, Plaintiffs’ counsel notified PDE’s counsel that PDE had not offered the full

measure of relief that they requested in their suit.

       In the later part of May 2018, Plaintiffs sent emails to Fogle at PaTTAN, informing her

that OLC does not offer ESY and they were having trouble locating any ESY program at a

private school that would accept J.D. and J.R. and meet their needs. By June 1, 2018, Fogle had

responded to Plaintiffs’ emails, informing them that she “was not aware of the specific schools

that offer programming for students that are designed for students who are not enrolled with

them.” PDE Sur-reply Exs. 28, 29, ECF No. 63. Despite Plaintiffs efforts to locate an ESY

program for the summer of 2018, J.D. and J.R. did not have access to ESY services because both

J.D.’s parents and J.R.’s parent “could not identify a program that would accept” J.D. or J.R.

Pls.’ Mot. Expedite Ruling Exs. A ¶ 3, B ¶ 3, ECF no. 65.

       In June 2018, J.D. and J.R. each received a tuition bill from OLC stating that tuition for

the 2018-19 school year was due by July 15, 2018. Id. Exs. A ¶ 6, B ¶ 6. By July 15, 2018,

neither Khepera nor PDE had paid any portion of J.D.’s or J.R.’s tuition. Id. Exs. A ¶ 7, B ¶ 7.

At the end of July 2018, J.D.’s parents and J.R.’s parent each paid a $250 reenrollment fee to

OLC. Id. Exs. A ¶ 10, B ¶ 10.

       C. Plaintiffs’ Motions for Summary Judgment

       On April 30, 2018, Plaintiffs moved for summary judgment against Khepera and PDE,

seeking the following for each student:



                                                  8
      •   payment of all tuition and transportation costs at OLC for the 2018-19 school year;

      •   a deposit of $19,300 into a special needs trust administered by The Advocacy Alliance;

      •   payment of all tuition and transportation costs for ESY services for the summer of 2018;

      •   funding of a comprehensive educational evaluation; and

      •   continued satisfaction of the terms of the student’s Resolution Agreement for its duration

          by ensuring that payments will be made as they become due to OLC and a private ESY

          provider.

          PDE argued that Plaintiffs motion for summary judgment should be denied because PDE

should not be held liable for Khepera’s unwillingness to satisfy its obligations to J.D. and J.R.

The Court held that PDE (the SEA) was required to step in and satisfy the obligations of Khepera

(an LEA) because Khepera was financially unable to meet its obligations to Plaintiffs.

          Both PDE and Khepera argued that Plaintiffs’ motions for summary judgment should be

denied as moot because, as of March 26, 2018, PDE had paid all tuition owed to OLC for the

2016-17 and 2017-18 school years, offered $19,300 in compensatory education funds to each

student through PaTTAN, and made arrangements for each student to receive ESY funds for the

summer 2018. The Court held that Plaintiffs’ motions for summary judgment were not moot

because PDE had not provided complete relief to J.D. and J.R. On November 19, 2018, the

Court granted a large majority of Plaintiffs’ motions for summary judgment and ordered Khepera

and PDE to do each of the following for J.D. and J.R.:

      •   pay all tuition and transportation costs at OLC for the 2018-19 school year;

      •   fund a comprehensive educational evaluation; and

      •   deposit a total of $26,450 into a special needs trust. 6


6
    The Court ordered Khepera to deposit the money into a special needs trust administered by The
                                                     9
The Court denied the portion of Plaintiffs’ motions for summary judgment seeking a declaration

that PDE and Khepera, pursuant to the Resolution Agreements, will prospectively be responsible

for the payment of tuition and transportation costs for private school and ESY programming for

J.D. and J.R. beyond the 2018-19 school year. 7 The Court denied this portion of relief because

Khepera would cease to exist after June 2019, at which time Khepera’s obligations to J.D. and

J.R. under the Resolution Agreements would cease to exist. 8

II. LEGAL STANDARD

        Under the IDEA, a court, “in its discretion, may award reasonable attorneys’ fees as part

of the costs . . . to a prevailing party who is the parent of a child with a disability.” 20 U.S.C. §

1415(i)(3)(B)(i)(I). “Generally, parties are considered prevailing parties if ‘they succeed on any

significant issue in litigation which achieves some of the benefit the parties sought in bringing

suit.’” J.O. ex rel. C.O. v. Orange Twp. Bd. of Educ., 287 F.3d 267, 271 (3d Cir. 2002) (quoting




Advocacy Alliance as required by the Resolution Agreements and the Hearing Officer’s Orders. Because
PDE was not subject to the Resolution Agreements and the Hearing Officer’s Orders, the Court held that
PDE was not required to place the funds in a trust administered by The Advocacy Alliance. Rather, the
Court held that PDE’s placement of compensatory education funds into a trust administered by PaTTAN
is an equitable remedy that sufficiently compensates Plaintiffs for Khepera’s violations of the Resolution
Agreements and past denials of a FAPE to J.D. and J.R. Because placement of the funds in a trust
administered by PaTTAN complies with the IDEA, the Court ordered PDE to deposit the money into a
special needs trust in a manner consistent with its prior offer to provide compensatory education funds
through PaTTAN.
7
  On April 30, 2018, PDE filed a cross-motion for summary judgment. The Court granted PDE’s motion
only as to PDE’s request for a declaration that it is not prospectively responsible for the payment of
tuition and transportation costs for private school and ESY programming for J.D. and J.R. beyond the
2018-19 school year. The Court otherwise denied PDE’s motion in its entirety.
8
  The Resolution Agreements specifically provide: “The Charter School’s obligation to pay or reimburse
the cost of tuition and/or transportation in accordance with this Agreement shall also cease immediately
and without further notice . . . upon Parent’s withdrawal or removal of Student [] from enrollment at the
Charter School.” J.A. 398 ¶ 1, 464 ¶ 1. The Court reasoned that students would certainly be removed
from enrollment at Khepera after June 2019 because the school would cease to exist, at which time
Khepera’s obligations to J.D. and J.R. under the Resolution Agreements would also cease to exist.


                                                    10
Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). “A party need not achieve all of the relief

requested nor even ultimately win the case to be eligible for a fee award.” Id.

        “The party seeking attorney’s fees has the burden to prove that its request for attorney’s

fees is reasonable. To meet its burden, the fee petitioner must ‘submit evidence supporting the

hours worked and rates claimed.’” 9 Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990)

(quoting Hensley, 461 U.S. at 433). Once the petitioner submits this evidence, the burden then

shifts to the party opposing the fee petition to challenge the reasonableness of the requested fee.

Id. “A district court should not ‘decrease a fee award based on factors not raised at all by the

adverse party.’” McKenna v. City of Philadelphia, 582 F.3d 447, 459 (3d Cir. 2009) (quoting

Bell v. United Princeton Props., Inc., 884 F.2d 713, 720 (3d Cir.1989)).

        “The most useful starting point for determining the amount of a reasonable fee is the

number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.”

Hensley, 461 U.S. at 433. This is referred to as the “lodestar.” Interfaith Cmty. Org. v.

Honeywell Int’l, Inc., 426 F.3d 694, 703 n.5 (3d Cir. 2005), as amended (Nov. 10, 2005). The

presumption is that the lodestar is the reasonable fee. Rode, 892 F.2d at 1183. “However, the

district court has the discretion to make certain adjustments to the lodestar. The party seeking

adjustment has the burden of proving that an adjustment is necessary.” Id. For instance, the

lodestar can be adjusted downward if it “is not reasonable in light of the results obtained.” Id.

III. DISCUSSION

        Defendants do not dispute that Plaintiffs are the prevailing party in this matter and are




9
 Although this case, and many of the cases, that set forth the legal standard for determining a fee award
do so in the context of awarding attorney’s fees pursuant to 42 U.S.C. § 1988, the Third Circuit
“interpret[s] the language of § 1988 and the IDEA attorneys’ fees provision in the same way.”
M.R. v. Ridley Sch. Dist., 868 F.3d 218, 225 (3d Cir. 2017) (internal quotation marks omitted).
                                                    11
entitled to reasonable attorneys’ fees. 10 However, Defendants contend that the fee award should

be greatly reduced because: (1) the hourly rates charged by some of Plaintiffs’ attorneys are

unreasonable; (2) some of the hours expended by Plaintiffs’ attorneys are unreasonable; and (3)

the lodestar is unreasonable in light of Plaintiffs’ failure to achieve complete success in the

litigation. In addition, Khepera objects to being held joint and severally liable with PDE for the

fee award. 11

           A. Reasonable Hourly Rates

           “Generally, a reasonable hourly rate is to be calculated according to the prevailing market

rates in the relevant community.” Rode, 892 F.2d at 1183 (citing Blum v. Stenson, 465 U.S. 886,

895 (1984)); see also 20 U.S.C. § 1415(i)(3)(C) (“Fees awarded . . . shall be based on rates

prevailing in the community in which the action or proceeding arose for the kind and quality of

services furnished.”). “Thus, the court should assess the experience and skill of the prevailing

party’s attorneys and compare their rates to the rates prevailing in the community for similar

services by lawyers of reasonably comparable skill, experience, and reputation.” Rode, 892 F.2d

at 1183. “The current market rate is the rate at the time of the fee petition, not the rate at the time

the services were performed.” Lanni v. New Jersey, 259 F.3d 146, 149 (3d Cir. 2001). “The

starting point in determining a reasonable hourly rate is the attorneys’ usual billing rate . . . .”

Pub. Interest Research Grp. of New Jersey, Inc. v. Windall, 51 F.3d 1179, 1185 (3d Cir. 1995).



10
  In its response to Plaintiffs’ motion for attorneys’ fees, Khepera initially argues that the litigation did
not materially alter the relationship between Plaintiffs and Khepera. Later in its response, however,
Khepera “acknowledges that courts may permit recovery of attorney fees incurred for certain enforcement
efforts, and that the Berney firm is entitled to fees for enforcing the underlying settlement agreements
given Khepera’s breach thereof.” Khepera’s Resp. 7, ECF No. 80. In addition, Khepera agrees that the
Court should award reasonable attorneys’ fees to Plaintiffs, but Khepera believes that $20,000 is a
reasonable fee award.
11
     PDE does not raise any objection to joint and several liability.
                                                        12
       Plaintiffs seek the following hourly rates for each of the Berney & Sang attorneys and the

paralegal who assisted Plaintiffs: $495 for David J. Berney; $325 for Morgen Black-Smith; $255

for Kevin Golembiewski; and $100 for the paralegal. David J. Berney is the founding and

senior partner of Berney & Sang. He is a graduate of the University of Pennsylvania Law School

and he has over twenty-five years of experience. Berney has successfully litigated hundreds of

education law cases and regularly teaches and publishes on special education law. Morgen

Black-Smith is a former associate of Berney & Sang. She is a graduate of the University of

Pennsylvania Law School, a former law clerk to the Honorable Harvey Bartle III of the United

States District Court for the Eastern District of Pennsylvania, and she has nearly ten years of

experience in public interest law. Black-Smith publishes on special education law and she has

successfully litigated education cases at the administrative, state, and federal levels. Kevin

Golembiewski is an associate of Berney & Sang. He is a graduate of Harvard Law School and

he is a former law clerk to the Honorable Charles R. Wilson of the United States Court of

Appeals for the Eleventh Circuit. Golembiewski regularly publishes on special education law

and he has successfully litigated education cases at the administrative, state, and federal levels.

       Defendants contend that the hourly rates for Berney and Black-Smith are unreasonable.

Defendants argue that Berney’s $495 hourly rate is unreasonable in light of the hourly rate he has

charged in the past. Defendants point out that as late as July 2015, Berney was charging clients

$367.50 per hour, and that Berney is only asking for a $367.50 hourly rate for client Lejeune G.

who also brought an action against the same Defendants, involving very similar facts and claims.

See Lejeune v. Khepera Charter Sch., 327 F. Supp. 3d 785 (E.D. Pa. 2018) [hereinafter the

“Lejeune litigation”]. Berney explains in his declaration, that he reviewed his firm’s fee

structure in 2014 and discovered that the rates it charged were substantially below market rate.



                                                 13
As a result, in 2015, Berney increased the firm’s rates. The firm, however, kept the former fee

structure for representation agreements that pre-dated the fee restructuring. LeJeune G. was

billed at a rate of $367.50 based on an old representation agreement. Berney declares that his

current hourly rate for fee-paying clients is $495.

       Khepera also argues that Berney’s hourly rate should be reduced given Khepera’s

financial distress. Khepera relies on Hughes v. Repko, 578 F.2d 483 (3d Cir. 1978), to argue that

its financial situation should be considered. In Hughes, however, the Third Circuit examined the

plaintiffs’ financial condition in determining whether they could pay their attorneys’ fees,

Hughes, 578 F.2d at 488, and not the defendant’s financial ability to pay prevailing party fees to

the plaintiffs’ attorneys. “[T]he losing party’s financial ability to pay is not a special

circumstance,” to consider in determining a fee award. Inmates of Allegheny Cty. Jail v. Pierce,

716 F.2d 177, 180 (3d Cir. 1983) (internal quotation marks omitted). “The fiscal woes that have

befallen the school . . . can neither be visited upon the shoulders of these plaintiffs nor excuse the

school . . . from its statutory obligation of paying the reasonable fees here.” E.C. v. Philadelphia

Sch. Dist., 644 F. App’x 154, 157 (3d Cir. 2016). Khepera’s financial distress does not render

Berney’s $495 hourly rate unreasonable.

       Defendants argue that both Berney’s $495 hourly rate and Black-Smith’s $325 hourly

rate are unreasonable in light of previous fee awards they have received. Defendants point to

Nicole B. v. Sch. Dist. of Phila., No. 16-1457, 2017 WL 783757, at *4 (E.D. Pa. Feb. 28, 2017), a

case in which Berney was awarded $425 per hour and Black-Smith was awarded $270 per hour,

to argue that these lower amounts should be the reasonable hourly rates. As Berney points out,

however, the firm submitted the fee petition in Nicole B. in July 2016, more than two-and-a-half

years before it submitted the fee petition in this Court. “The current market rate is the rate at the



                                                  14
time of the fee petition . . . .” Lanni, 259 F.3d at 149. The increase in billing rates is reasonable

given Berney’s and Black-Smith’s additional years of practice and an adjustment of their rates

for inflation. 12

        Defendants also contend that Black-Smith’s hourly rate should be reduced because even

though she has practiced law for twelve years, she has been practicing special education law for

only two years. Plaintiffs, however, provide multiple affidavits from attorneys in the community

to establish that their requested hourly rates are below or within prevailing market rates.

Additionally, they provide evidence that the rates in their fee request are the firm’s customary

billing rates for fee-paying clients in Philadelphia. Moreover, the hourly rates that they request

are within or below the hourly rate ranges provided in Community Legal Services of

Philadelphia’s fee schedule. “The fee schedule established by Community Legal Services, Inc.

(“CLS”) has been approvingly cited by the Third Circuit as being well developed and has been

found by the Eastern District of Pennsylvania to be a fair reflection of the prevailing market rates

in Philadelphia.” Maldonado v. Houstoun, 256 F.3d 181, 187 (3d Cir. 2001) (internal quotation

marks omitted). Therefore, the hourly rates requested for David J. Berney ($495), Morgen

Black-Smith ($325); Kevin Golembiewski ($325), and the paralegal ($100) are reasonable

because they accurately reflect the prevailing market rates in Philadelphia of lawyers of

reasonably comparable skill, experience, and reputation.

        B. Reasonable Hours Expended

        A district court must exclude hours that are not reasonably expended. Rode, 892 F.2d at

1183. “Hours are not reasonably expended if they are excessive, redundant, or otherwise

unnecessary.” Id. Plaintiffs seek the following hours for each of the Berney & Sang attorneys:


12
  Moreover, in Nicole B., Berney requested $495 per hour and Black-Smith requested $325 per hour.
This Court is not bound to follow the decision in Nicole B. to reduce their requested hourly rates.
                                                  15
166.1 hours for Berney; 167.6 hours for Golembiewski; and 104.9 hours for Black-Smith.

Defendants contend that the following hours Plaintiffs’ counsel expended are unreasonable: (1)

the hours counsel spent on Plaintiffs’ motions for summary judgment; (2) Berney’s hours spent

conferencing with and advising other attorneys; (3) Berney’s hours spent reviewing the Court’s

procedures; (4) Berney’s hours spent reviewing timesheets; and (5) the hours spent on Plaintiffs’

response to Khepera’s motion to quash subpoenas. Khepera further contends that the following

additional hours Plaintiffs’ counsel expended are unreasonable: (1) the hours spent on discovery

related to Khepera’s finances; (2) the hours spent on discovery requests to Khepera, which were

the same discovery requests that Plaintiffs’ counsel made to Khepera in the Lejeune litigation;

and (3) the hours spent unnecessarily continuing to litigate against Khepera.

               1. Hours Spent on Summary Judgment Motions

       Defendants contend that Plaintiffs’ counsel filed almost identical motions for summary

judgment in the Lejeune litigation and therefore should not be able to recover the fees they seek

for time spent on filing summary judgment motions in this litigation. While the Lejeune

litigation and this action involved some overlap of legal issues and there was a great amount of

duplication between the motions for summary judgment filed in both cases, “[w]here Plaintiffs’

counsel spent time that could be attributable to multiple cases, counsel made good faith efforts to

fairly and reasonably allocate time between the cases.” Decl. David J. Berney, Esq., Pls.’ Reply

Ex. A ¶ 8, ECF No. 82 [hereinafter Berney Decl.]. Although there was a fair amount of

duplication between the motions, Plaintiffs’ motions presented different facts from the Lejeune

litigation and several different issues, such as Plaintiffs’ requests to maintain J.R.’s and J.D.’s

placement at a private school and for J.R. and J.D. to receive educational evaluations and ESY

services. Accordingly, the amount of time spent on these motions was reasonable (e.g. 27.8



                                                  16
hours for the motion for summary judgment against PDE).

               2. Berney’s Hours Spent Conferencing with and Advising Other Attorneys

       Defendants contend that Plaintiffs’ request for fees for 45.8 hours that Berney spent

conferencing or corresponding with Golembiewski and Black-Smith is unreasonable. While

Defendants acknowledge that conferences between attorneys are necessary, they argue that the

amount of senior counsel hours spent on conferencing—almost 30% of Berney’s hours billed—is

unreasonable. Accordingly, they seek to reduce by 30.8 hours the number of hours Berney spent

on conferences with other attorneys.

       Defendants argue that the amount of conferencing that occurred is an indication of

overstaffing. The use of several attorneys, however, in a case that presents “multiple, complex

legal questions” may be necessary and not an indication of overstaffing. Planned Parenthood of

Cent. New Jersey v. Attorney Gen. of State of New Jersey, 297 F.3d 253, 272 (3d Cir. 2002).

Moreover, “careful preparation often requires collaboration and rehearsal.” Id. (internal

quotation marks omitted); see also Tenafly Eruv Assn, Inc. v. Borough of Tenafly, 195 F. App'x

93, 99 (3d Cir. 2006) (affirming district court’s finding that 140 hours attorneys spent

collectively on meetings and conference calls was reasonable “given the complexity of th[e] case

and the many parties involved.”). This is because there is value in attorneys collectively

discussing and strategizing on complex matters.

       This litigation raised difficult and somewhat novel questions concerning whether and in

what manner PDE (the SEA) was required to step in and satisfy the obligations of Khepera (an

LEA) because Khepera was financially unable to meet its obligations to Plaintiffs. As Plaintiffs

point out, multiple attorneys represented PDE on this case and several of them participated

together during conferences between the parties and with the Court. This was reasonable given



                                                17
the complexity of the case. Likewise, because of the complex and novel issues raised in this

litigation, it was reasonable for Berney to spend 45.8 hours conferencing or corresponding with

Golembiewski and Black-Smith.

               3. Berney’s Hours Spent Reviewing the Court’s Policies and Procedures

       Defendants object to Plaintiffs’ request for fees for 3.5 hours that Berney spent reviewing

the Court’s policies and procedures. Defendant’s argue that this amount of time spent is

excessive and this task could have been performed by a paralegal or non-legal professional. The

timesheets submitted by Berney & Sang indicate that Berney has only four billing entries that

reference the Court’s policies and procedures. In each of these entries, with the exception of an

entry for only .1 hours, Berney did other things, such as drafting letters and emails, in addition to

reviewing the Court’s policies and procedures. Berney declares that he reviewed the Court’s

policies and procedures on these four separate occasions, but the total amount of time he spent

on reviewing them was only .4 hours. Berney Decl. ¶¶ 6,7. Additionally, because he spent very

little time reviewing the policies and procedures on each occasion, Berney declares, “I believe it

was more efficient for me to review the procedures myself than delegate the responsibility to

someone else.” Berney Decl. ¶ 7. Given the minimal amount of time that Berney spent on

reviewing the Court’s policies and procedures, and the loss of efficiency that may have resulted

from delegating this task to someone else, the .4 hours Berney spent reviewing the Court’s

policies and procedures were reasonable.

               4. Berney’s Hours Spent Reviewing Timesheets

       Defendants object to Plaintiffs’ request for fees for 14.4 hours that Berney spent

reviewing timesheets. Berney spent these hours reviewing the timesheets in order to eliminate

redundancy and excessive billing, to clarify certain time entries, and to remove any information



                                                 18
protected by attorney-client and work-product privilege. Defendants concede that “it is

imperative to avoid charging for redundancy and excessive billing.” PDE’s Resp. 7, ECF No.

79. But they believe the amount of time Berney spent was excessive. Defendants do not cite any

law to support their position. Regardless, they request a “substantial downward adjustment.” Id.

Berney points out that he had a legal and ethical obligation to review them.

        A plaintiff’s counsel has an obligation to remove from a fee request any hours that are

“excessive, redundant, or otherwise unnecessary.” Hensley, 461 U.S. at 434 (“Counsel for the

prevailing party should make a good faith effort to exclude from a fee request hours that are

excessive, redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is

obligated to exclude such hours from his fee submission.”). Accordingly, it was reasonable for

Berney to spend 14.4 hours reviewing timesheets to remove any hours billed that were

unnecessary and to protect attorney-client and work-product privilege. 13 See Konits v. Valley

Stream Cent. High Sch. Dist., No. 01-6763, 2011 WL 2747872, at *2 (E.D.N.Y. July 11, 2011)

(“This Court finds that 20 hours is a reasonable number of hours for preparing and organizing

billing records and for researching and preparing sufficient supporting and reply papers for

plaintiff's initial fee application.”).

                5. Hours Spent on Discovery Related to Khepera’s Finances

        PDE objects to Plaintiffs’ request for fees for 9.9 hours spent responding to Khepera’s

motion to quash subpoenas to PNC Bank and Santander Bank. PDE contends that counsel

should not be able to recover fees because they were unsuccessful in subpoenaing records from

PNC Bank and Santander Bank. Khepera also objects to the time Plaintiffs’ spent responding to


13
  Plaintiffs state that Berney only spent 13.8 hours reviewing timesheets. Because it was reasonable for
Berney to spend 14.4 hours reviewing timesheets, I need not determine whether in actuality he only spent
13.8 hours reviewing them.


                                                   19
its motion to quash subpoenas to PNC Bank and Santander Bank, and seeks to exclude any

additional hours spent on discovery related to Khepera’s finances—objecting to a total of 27

attorney hours and 1.7 paralegal hours Plaintiffs spent on discovery related to Khepera’s

finances. Khepera argues that Plaintiffs efforts to obtain discovery from Michael Titus, LLP, an

accounting firm that had stopped providing accounting services to Khepera, and PNC Bank and

Santander Bank, two banks where Khepera maintained accounts, was “far-reaching and

excessive discovery concerning Khepera’s finances.” Khepera Resp. 13.

       Although Plaintiffs were unsuccessful in subpoenaing these financial records, “the

Supreme Court has rejected the notion that the fee award should be reduced ‘simply because the

plaintiff failed to prevail on every contention raised in the law suit.’ The mere failure of certain

motions or the failure to use depositions is insufficient to warrant a fee reduction under Hensley.”

Blum v. Witco Chem. Corp., 829 F.2d 367, 378 (3d Cir. 1987) (quoting Hensley, 461 U.S. at

435); see also Schlier v. Rice, No. 04-1863, 2009 WL 5182164, at *6 (M.D. Pa. Dec. 22, 2009)

(noting that “none of the challenged motions can be considered ‘unrelated’ to the relief obtained

by Plaintiffs. Just because they were unsuccessful motions does not mean that they are not

compensable.”)

       In this case, proving that Khepera was financially unable to meet its obligations to

Plaintiffs was necessary for Plaintiffs to establish that PDE (the SEA) was required to step in and

satisfy the obligations of Khepera (an LEA). These motions were intimately related to the relief

that Plaintiffs sought and received from the Court—for PDE to be held liable to satisfy

Khepera’s financial obligations. Given the centrality of Khepera’s finances to this action, and

the success that Plaintiffs ultimately obtained, the 27 attorney hours and 1.7 paralegal hours

spent on discovery related to Khepera’s finances was reasonable.



                                                 20
               6. Hours Spent on Discovery Requests to Khepera that were Duplicative of
                  Discovery Requests to Khepera in the Lejeune litigation

       Khepera objects to Plaintiffs’ request for fees for all written discovery that Plaintiffs

served on Khepera because Plaintiffs’ served identical discovery requests on Khepera in the

Lejeune litigation. Plaintiffs’ counsel declares, however, “[w]here Plaintiffs’ counsel spent time

that could be attributable to multiple cases, counsel made good faith efforts to fairly and

reasonably allocate time between the cases.” Berney Decl. ¶ 8. Because Plaintiffs had a right to

request this discovery, and they made a good faith effort to allocate the time they billed for these

discovery requests between the cases, the hours spent for all written discovery that Plaintiffs

served on Khepera was reasonable.

               7. Hours Spent Continuing to Litigate Against Khepera

       Khepera objects to Plaintiffs’ request for fees after January 18, 2018 when it admitted in

its Answer to Plaintiffs’ Amended Complaint that it had breached the Resolution Agreements

and was unable to cure these breaches due to its financial position. Given these admissions,

Khepera contends that Plaintiffs should have moved for an immediate judgment on the pleadings

rather than unnecessarily litigating the matter for another eleven months. In its Answer,

however, Khepera provided only incomplete admissions. For instance, when responding to

Plaintiffs’ allegation that it had breached the Resolution Agreements, Khepera stated, “Admitted

that Defendant has breach certain provisions of the General Release and Settlement Agreement.

All remaining allegations are denied.” Khepera’s Answer ¶¶ 51, 82, ECF No. 26. While

Khepera admitted to breaching “certain provisions” of the Resolution Agreements, it did not

admit to denying J.D. and J.R. a FAPE. See id. ¶¶ 59, 90. Additionally, Khepera did not admit

that it had failed to follow the Hearing Officer’s Orders awarding relief to Plaintiffs for

Khepera’s failure to provide a FAPE to J.D. and J.R. See id. ¶¶ 129-33. Moreover, when

                                                 21
Plaintiffs alleged that Khepera did not have sufficient assets to cover any claims that Plaintiffs

might assert that Khepera had failed to provide a FAPE to J.D. and J.R., Khepera “admit[ted]

only that it does not have sufficient funds to remedy the remaining breaches of the General

Releases and Settlement Agreements at issue. Defendant denies all allegations regarding any

unreleased claims pertaining to an alleged failure to provide FAPE . . . All other allegations are

denied as stated.” Id. ¶ 114. Khepera has not provided any legal authority for the proposition

that Plaintiffs were required to move for judgment on the pleadings based on these partial

admissions it provided in the Answer. Based on the incompleteness of Khepera’s admissions, it

was reasonable and a sound strategy for Plaintiffs to continue to litigate and not to immediately

move for a judgment against Khepera.

       In the alternative, Khepera contends that even if Plaintiffs’ decision to continue litigation

past January 18, 2018 was reasonable, litigation should have ended when PDE made a settlement

offer to Plaintiffs on March 26, 2018. Khepera contends that PDE’s settlement offer provided

full relief to Plaintiffs, which they should have accepted, and that their decision to reject the

settlement and continue to litigate was unreasonable. This Court has already held, however, that

PDE’s settlement offer did not provide complete relief to J.D. and J.R. For instance, the

settlement offer failed to provide J.D. and J.R. with each of the following: (1) tuition at OLC for

the 2018-19 school year; (2) ESY services for the summer of 2018; and (3) a comprehensive

educational evaluation. Moreover, the settlement offer did not include an offer of attorneys’ fees

and costs. “A parent is substantially justified in rejecting an offer that does not include the

payment of reasonable attorney’s fees when the school district cannot reasonably believe that no

attorney’s fees have accrued.” Rena C. v. Colonial Sch. Dist., 890 F.3d 404, 420 (3d Cir. 2018).

In this case, PDE’s settlement offer not only failed to include attorneys’ fees, it also failed to



                                                  22
include complete substantive relief to Plaintiffs. After rejecting PDE’s settlement offer, Plaintiffs

succeeded on a large majority of their motion for summary judgment against Khepera. As a

result, Khepera was ordered to provide the following additional remedies to J.D. and J.R. that

were not part of PDE’s settlement offer:

     •   pay all tuition and transportation costs at OLC for the 2018-19 school year;

     •   fund a comprehensive educational evaluation; and

     •   deposit a total of $26,450 into a special needs trust administered by The Advocacy

         Alliance. 14

Therefore, Plaintiffs were substantially justified in rejecting PDE’s settlement offer and their

decision to continue to litigate was reasonable.

         Accordingly, Plaintiffs’ counsel expended reasonable hours on this litigation.

         C. Reasonable Lodestar in Light of the Results Obtained

         A court may adjust the lodestar downward based on the “results obtained.” Hensley, 461

U.S. at 434. “Where a plaintiff has obtained excellent results, his attorney should recover a fully

compensatory fee,” and “the fee award should not be reduced simply because the plaintiff failed

to prevail on every contention raised in the lawsuit.” Id. at 435. “If, on the other hand, a

plaintiff has achieved only partial or limited success, the product of hours reasonably expended

on the litigation as a whole times a reasonable hourly rate may be an excessive amount. This will

be true even where the plaintiff’s claims were interrelated, nonfrivolous, and raised in good



14
  In its settlement offer, PDE offered to provide $19,300 in compensatory education funds to each
student through PaTTAN and made arrangements for each student to receive ESY funds for the summer
of 2018 for up to a total value of $7,150. Plaintiffs ultimately were unable to secure ESY services for J.D.
and J.R. for the summer of 2018. At summary judgment, Plaintiffs were able to obtain greater relief from
Khepera in the form of a deposit of $26,450 into a special needs trust administered by The Advocacy
Alliance, the trust administrator of Plaintiffs’ choice, rather than through PaTTAn, the trust administrator
selected by PDE.
                                                    23
faith.” Id. at 436. In determining whether to adjust the lodestar, “the most critical factor is the

degree of success obtained.” Id.

         Khepera again argues that Plaintiffs’ decision to litigate beyond when Khepera made its

admissions on January 18, 2018 and PDE made its settlement offer on March 26, 2018 was

unreasonable. Accordingly, Khepera contends that Plaintiffs’ decision to continue to litigate

necessitates a downward adjustment of the lodestar. 15 As previously discussed, however, it was

reasonable and a sound strategy for Plaintiffs to continue to litigate, and Plaintiffs received

significant additional benefits from continuing to litigate against Khepera. Therefore, Khepera

has not met its burden of proving that a downward adjustment is necessary.

     PDE argues that the lodestar should be adjusted downward by 20% because Plaintiffs were

not entirely successful in their motion for summary judgment against PDE. The Court granted a

large majority of Plaintiffs’ motion for summary judgment and ordered PDE to do the following

for each J.D. and J.R.:

     •   pay all tuition and transportation costs at OLC for the 2018-19 school year;

     •   fund a comprehensive educational evaluation; and

     •   deposit a total of $26,450 into a special needs trust in a manner consistent with its March

         26, 2018 settlement offer to provide compensatory education funds through PaTTAN.

The Court only denied the portion of Plaintiffs’ motion for summary judgment seeking a

declaration that PDE will prospectively be responsible for the payment of tuition and

transportation costs for private school and ESY programming for J.D. and J.R. beyond the 2018-



15
  Khepera also argues for a downward adjustment based on its contention that Plaintiffs’ prior counsel
who negotiated the Resolution Agreements for J.D. and J.R. obtained the real success for Plaintiffs and
current counsel did little to assist Plaintiffs. While prior counsel was essential to securing the Resolution
Agreements, current counsel was essential to enforcing the Resolution Agreements, as well as the Hearing
Officer’s Orders. Thus, this is not an appropriate basis to reduce the lodestar.
                                                     24
19 school year. Moreover, Plaintiffs received significant additional relief from PDE prior to

Plaintiffs filing their motion for summary judgment. As a result of the litigation, PDE also paid

all outstanding tuition owed to OLC for J.D. and J.R. for the 2016-17 and 2017-18 school years.

See December 27, 2017 Tr. Telephonic Conference 10-14, ECF No. 30.

       PDE argues that a downward adjustment is necessary because the Court did not order

PDE to place compensatory funds into trusts administered by The Advocacy Alliance—the trust

administrator of Plaintiffs’ choice; rather, it allowed PDE to select PaTTAN to administer the

funds. Additionally, PDE contends that Plaintiffs did not entirely succeed because they did not

obtain prospective relief. PDE substantially downplays the excellent success that counsel was

able to achieve for Plaintiffs. Plaintiffs succeeded in holding PDE (the SEA) liable to satisfy the

obligations of Khepera (an LEA); a feat that required litigating novel legal issues and

establishing the financial inability of Khepera to meet its obligations. As a result of this

litigation, PDE paid all outstanding tuition owed to OLC for J.D. and J.R. for the 2016-17, 2017-

18, and 2018-19 school years, provided each student with $26,450 in compensatory education

funds, and funded a comprehensive educational evaluation for each student.

       The Court’s holding that the $26,450 may be administered by PaTTAN rather than The

Advocacy Alliance is a de minimis loss for Plaintiffs. As for the prospective relief that Plaintiffs

sought, Plaintiffs specifically requested an order that “PDE shall also be responsible for

satisfying the terms of the resolution agreements that Plaintiffs and Khepera entered by making

payments . . . within thirty (30) days of PDE’s receipt of billing statements sent pursuant to the

agreements.” Plaintiff’s Mot. Summ. J. Proposed Order, ECF No. 53. The Court denied this

relief because it recognized that once Khepera ceased to exist by the end of June 2019, the

obligations Khepera owed Plaintiffs pursuant to the Resolution Agreements would also cease to



                                                 25
exist. Thus, the Court did not enter an order holding PDE liable beyond June 2019 for satisfying

the terms of the Resolution Agreements because it was obvious, given Khepera’s definitive

closure by the end of June 2019, that there would be no terms of the Resolution Agreements

remaining to be satisfied once J.D. and J.R. could no longer be enrolled in Khepera since

enrollment was a condition required for Khepera to continue to have obligations under the

Resolution Agreements. The Court’s failure to include language that PDE would be responsible

for prospectively satisfying the terms of the Resolution Agreements was only a minor loss to

Plaintiffs because, even if the Court had entered the order as Plaintiffs requested, Plaintiffs still

would not have been entitled to any prospective relief after Khepera closed and its obligations

under the Resolution Agreements ceased to exist. Therefore, PDE has not met its burden of

proving that a downward adjustment is necessary.

       Plaintiffs have voluntarily agreed to a 5% downward adjustment of the lodestar, this

adjustment more than accommodates for any failure of Plaintiffs to achieve 100% success.

Plaintiffs “obtained excellent results . . . . [T]he fee award should not be reduced simply because

the[y] . . . failed to prevail on every contention raised in the lawsuit.” Hensley, 461 U.S. at 435.

Accordingly, the lodestar will not be reduced beyond Plaintiffs’ voluntary 5% reduction.

       D. Joint and Several Liability

       Plaintiffs seek to hold PDE and Khepera jointly and severally liable. In the context of

deciding a fee award pursuant to 42 U.S.C. § 1988, a “district court may allocate the fee award

between the responsible parties, setting the percentage for which each is liable where the claims

against the defendants are separate and distinct or where culpability is significantly unequal, or it

may hold the responsible parties jointly and severally liable for the fee award.” Koster v.

Perales, 903 F.2d 131, 139 (2d Cir. 1990), abrogation on other grounds recognized by N.Y. State



                                                  26
Fed’n of Taxi Drivers, Inc. v. Westchester Cty. Taxi & Limousine Comm’n, 272 F.3d 154, 158

(2d Cir. 2001) (citation omitted); see also Herbst v. Ryan, 90 F.3d 1300, 1305 (7th Cir. 1996)

(recognizing the propriety of joint and several liability in certain § 1988 fee award cases);

Walker v. U.S. Dep’t of Hous. & Urban Dev., 99 F.3d 761, 772-73 (5th Cir. 1996) (same). The

same considerations apply to a court determining how to allocate a fee award in the IDEA

context. A. v. Hartford Bd. of Educ., No. 11-01381, 2017 WL 187138, at *12 (D. Conn. Jan. 17,

2017); see also M.R. v. Ridley Sch. Dist., 868 F.3d 218, 225 (3d Cir. 2017) (“[W]e interpret the

language of § 1988 and the IDEA attorneys’ fees provision in the same way . . . .” (internal

quotation marks omitted)).

       Khepera does not contend that joint and several liability is unavailable in IDEA fee award

cases. Rather, Khepera argues that Defendants in this case should not be held jointly and

severally liable because this litigation really concerned whether PDE was required to fulfill

Khepera’s obligations to Plaintiffs, and Khepera played only a minor role in the litigation.

Despite Khepera’s contention, however, Khepera played a leading role in this litigation: this was

a lawsuit that was only necessary because of Khepera’s failure to meet its obligations to J.D. and

J.R. In this litigation, Plaintiffs sought judgment against both Khepera (an LEA) and PDE (the

SEA) for Khepera’s failure to meet its obligations under the Resolution Agreements and the

Hearing Officer’s Orders. The Court held that both Khepera and PDE were liable to Plaintiffs,

and ordered Khepera and PDE to do each of the following for J.D. and J.R.:

   •   pay all tuition and transportation costs at OLC for the 2018-19 school year;

   •   fund a comprehensive educational evaluation; and

   •   deposit a total of $26,450 into a special needs trust.




                                                 27
Thus, Khepera and PDE were found liable on the same causes of action, for the same injuries to

J.R. and J.D., and ordered to provide the same relief.

        “[J]oint and several liability is appropriate where the action or in action of several

defendants produces a single indivisible injury.” Koster, 903 F.2d at 140 (holding a state and a

county jointly and severally liable because the result of their actions was one indivisible injury—

the plaintiffs did not receive adequate emergency shelter). Put another way, “joint and several

liability exists for all defendants on the non-fractionable claims”—claims that center on a

common set of issues against jointly responsible parties. Turner v. D.C. Bd. of Elections &

Ethics, 354 F.3d 890, 898 (D.C. Cir. 2004).

        In this case, it is indisputable that Khepera and PDE were jointly responsible to J.D. and

J.R. for a single indivisible injury. Accordingly, the Court will hold Defendants jointly and

severally liable to Plaintiffs.

IV. CONCLUSION

        For the reasons set forth above, I will grant Plaintiffs’ Motion for Attorney’s Fees and

Costs. Khepera and PDE will be held jointly and severally liable for Plaintiffs’ reasonable

attorneys’ fees in the amount of $151,297.48 and $499.50 in costs.




                                               __S/Anita B. Brody____
                                               ANITA B. BRODY, J.


Copies VIA ECF on




                                                  28
                                     Appendix A

                              Glossary of Abbreviations

•   ESY – Extended School Year

•   FAPE – Free Appropriate Public Education

•   IDEA – Individuals with Disabilities Education Act

•   IEP – Individualized Education Program

•   LEA – Local Educational Agency

•   OLC – Our Lady of Confidence Day School

•   PaTTAN – Pennsylvania Training and Technical Assistance Network

•   PDE – Pennsylvania Department of Education

•   SEA – State Educational Agency




                                          29
